COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Frank Powell and Evans and Powell, PLLC

Appellate case number:    01-22-00516-CV

Trial court case number: 2018-67151

Trial court:              257th District Court of Harris County

        Relators have filed an original proceeding challenging the Harris County District Clerk’s
failure to forward relators’ notice of appeal from the trial court’s September 3, 2020 sanctions
order. Real parties in interest, Kevin Alan Fletcher and Stephen Fletcher, have filed a motion to
stay the proceeding.
      The Court grants the motion and orders all trial court proceedings challenging the
September 3, 2020 sanctions order stayed pending disposition of the petition for writ of mandamus.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___July 25, 2022____